DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 2,4, 13,15 and 21-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over over Cappel (US 20020011940 Al)  (IDS) in view of Sprigg (US 20080125967 Al), Cook et al. (US 6,919,804), Behnke (US 4,360,875),  Ando et al. (US 2004/0076280), and Saito (JP02002074119A),   newly recited reference.
Regarding claims 2,4,22-24, Cappel discloses a method of sharing transportation in a ground transportation network (fig. 3 and P:0049-P:0055), the method comprising: receiving, by a transport service provider unit (ground transportation network)(P:0051), a ride request from a transport user device associated with a transport user (Cappel, Fig. 3 and Par. 51) , wherein the ride request includes a starting point (pickup location) and a final destination (drop-off location) (Cappel, Fig. 3 and Par. 51) ; identifying, by the ground transportation network, a transport provider device of a transport provider in ).   Cappel differs from claim 2 of the present invention in that it does not explicit disclose detecting, by the ground transportation network, whether the transport provider accepts the transport request; based on determining “at least one “of a first distance and a second distance from the transport provider to the pick-up location,  generating indicator data (code) that is specific to the ride request received from the transport user device, and that includes one or more of a color, picture, or other identifying characteristics of the transport provider or a vehicle associated with the transport provider, or of the transport user, causing a display  on the transport provider device or another device associated with the transport provider or vehicle of the transport provider, a visible indicator identifying the vehicle and/or transport provider  to individuals external to the vehicle and sending to the transport user device, by the ground transportation network  a message indicating other identifying characteristic of the transport  provider vehicle in the visible indicator,  causing a display of the transport user device, by the ground transportation network, to display a message including the visible indicator so that the transport user is able to compare the visible indicator displayed by the transport user device with the visible indicator displayed by the transport provider device or another device associated with the transport provider or vehicle associated with the transport provider, to identify the transport provider or vehicle associated with the transport provider as the particular transport provider or vehicle associated with the transport provider that corresponds to the transport request.  In the same field endeavor, Sprigg teaches detecting, by a taxi dispatcher, whether 

Regarding claims 13,15, 21 and 25-29, Cappel discloses a passenger transport computer system/non-transitory computer readable medium for sharing transportation in a ground transportation network (P:0003, fig. 3 and P:0049-P:0055), the system comprising: a computer database (inherent, computer and database interaction)(non-transitory  computer readable medium) (also addressed in Sprigg below, P:0049)  storing information about the passengers transportation request and the transporters transportation offers (i.e. a memory having processor-readable instructions stored therein; and a processor configured to access the memory and execute the processor-readable instructions which, when executed by the processor, configure the processor to perform a plurality of functions) (P:0003) comprising: receiving, by a transport service provider unit (ground transportation network)(P:0051), a ride request from a transport user device associated with a transport user (Cappel, Fig. 3 and Par. 51) , wherein the ride request includes a starting point (pickup location) and a final .

5.	Claims 5-7,9,16 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over over Cappel (US 20020011940 Al)  (IDS) in view of Sprigg (US 20080125967 Al), Cook et al. (US 6,919,804), Behnke (US 4,360,875), Ando et al. (US 2004/0076280) and Saito (JP02002074119A),  newly recited reference as applied to claims 2 and 13 above and in further view of Au et al. (US 7,449,998).
Regarding claims 5-7,9,16 and 17, the combination of Cappel, Sprigg, Cook et al., Behnke , Ando et al.  and Saito differs from claims 5-7,9,16 and 17 of the present invention in that they do not explicit disclose  the transport provider device comprises a light emitting diode (LED) display or other light emitting display of indicia identifying the vehicle and/or transport provider to individuals external to the vehicle, and the light emitting diode (LED) display or other light emitting display of indicia identifying the ..	

6.	Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over over Cappel (US 20020011940 Al) (IDS) in view of Sprigg (US 20080125967 Al), Cook et al. (US 6,919,804), Behnke (US 4,360,875),  Ando et al. (US 2004/0076280) and Saito (JP02002074119A,  newly recited reference  and Au et al. (US 7,449,998) as applied to claims 2 and 5 above and in further view of Matsumoto (US 2003/0139941).
	Regarding claim 8, the combination of Cappel , Sprigg, Cook et al., Behnke, Ando et al. , Saito and Au et al. differs from claim 8 of the present invention in that they do not explicit disclose the LED display is mounted on the interior of the vehicle that presents a visual confirmation to the transport .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KEITH FERGUSON/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        November 8, 2021